961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John T. MATHER, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENTAGENCY, Defendant-Appellee.
No. 91-2224.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

1
Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WEBER, District Judge.*

ORDER

2
John T. Mather, a pro se federal prisoner, appeals a district court order denying his motion to return a forfeited vehicle filed under Fed.R.Crim.P. 41(e).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In April 1989, Drug Enforcement Administration agents seized a 1982 Chevrolet Cavalier as a result of their investigation of plaintiff.   The vehicle was seized from Michael Thompson and forfeiture procedures were initiated.   Notices were sent to Thompson and plaintiff's wife, Carin Mather, the registered owner of the vehicle.   Neither individual contested the forfeiture procedures.   In February 1991, plaintiff was notified of the forfeiture and was given the opportunity to contest the proceedings.   Although plaintiff objected to the forfeiture, the DEA determined that plaintiff was not the owner of the vehicle.   Therefore, the vehicle was declared forfeited.


4
Plaintiff filed a motion under Fed.R.Crim.P. 41(e) and 21 U.S.C. § 881 arguing that he was the actual owner of the vehicle and that the forfeiture procedures did not comply with federal law.   The district court denied the motion.   Plaintiff filed this timely appeal raising a multitude of issues.   He requests oral argument.


5
Upon review, we conclude the district court did not abuse its discretion in denying plaintiff's motion.   See United States v. Duncan, 918 F.2d 647, 654 (6th Cir.1990), cert. denied, 111 S.Ct. 2055 (1991).   Accordingly, we deny the request for oral argument and affirm the district court for the reasons set forth in the district court's memorandum opinion filed on October 17, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation